PER CURIAM.
We are met at the threshold of this ease with a motion of the respondent to dismiss the appeal on the ground that no judgment has ever been entered.
It appears from the minute orders of the lower court that—
“The court orders the demurrer of the defendant to the complaint of plaintiff sustained, and plaintiff is allowed until July 5th to prepare and file an amended complaint.”
In the minute book of the court it further appears that—
“Counsel for plaintiff in open court states that the plaintiff stands on its complaint as filed herein. The court then enters its order dismissing said complaint.”
The notice of appeal is taken “from the judgment dismissing plaintiff’s complaint.” No judgment further, than these minute entries is shown to have been made or entered by the court. This is admitted by counsel for appellant.
Upon the authority of the opinion of this court in Lukich v. Utah Construction Co., 46 Utah, 317, 150 Pac. 298, these minute entries do not constitute any judgment 1,2 of the court dismissing the plaintiff’s cause of action.
An appeal is allowed only from final judgments. The motion to dismiss the appeal must therefore be granted. Such is the order.